Exhibit 10.9







DIRECTOR’S AGREEMENT




This Director's Agreement (this "Agreement") is made and entered into as of the
5th day of August, 2010, (the "Effective Date"), by and between Brian Rodriguez
(hereinafter referred to as ”Director”) and Radiant Oil & Gas, Inc. (“Radiant”).




WITNESSETH:




WHEREAS, the Board of Directors (the "Board") of Radiant wish to elect Director
to serve on the Board of Radiant as the audit committee chairman, and Director
has agreed to serve at the pleasure of the Board and on the terms and conditions
below.




NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:




1.

Appointment as Director. Director agrees that Director will devote the amount of
time, skill, and efforts during the term of this Agreement to the affairs of
Radiant, in general, and the audit committee, in particular, as may be
reasonably requested and required of Director and in accordance with the duties
and obligations imposed upon directors of corporations by applicable law.




2.

Compensation. As compensation for serving as a member of the Board of Radiant,
Radiant agrees to pay Director $3,000 per month (the “Monthly Retainer”) at the
beginning of each calendar month. Both parties acknowledge that services
commenced in May 2010. Accordingly, payment for a total of $12,000 for the
months of May, June, July, and August 2010 shall be due upon Radiant’s close of
$500,000 debt or equity financing to close by August 6, 2010. Beginning May
2011, the Monthly Retainer shall escalate to $4,000 per month. The
aforementioned cash compensation shall be paid to Marathon Advisors LLC, an
affiliate of Director. Additionally, the Company will issue Mr. Rodriguez
100,000 fully-vested shares of the Company’s common stock as of the date hereof
and another 100,000 shares of the Company’s common stock on the 12-month
anniversary of the date hereof (the “12-Month Grant”). In addition, Director
shall be eligible to participate in any and all equity compensation programs
implemented for the Company’s Board of Directors. Lastly, the Company will
reimburse Director for any ordinary and reasonable travel expenses related to
meetings




3.

Conflicts of Interest




3.1

In keeping with Director’s fiduciary duties to Radiant, Director agrees that
Director shall not, directly or indirectly, become involved in any conflict of
interest, or upon discovery thereof, allow such a conflict to continue.
Moreover, Director agrees that Director shall promptly disclose to the Board of
Radiant any facts which might involve any reasonable possibility of a conflict
of interest as Radiant is currently and in the future configured and practicing
business. Director shall maintain the highest standards of conduct, and shall
not do anything likely to injure the reputation or goodwill of Radiant, or
embarrass or otherwise generate adverse publicity for or bring unwanted
attention to Radiant.




3.2

It is agreed that any direct or indirect interest in, connection with, or
benefit from any outside activities, particularly commercial activities, which
interest might in any way adversely affect Radiant or any of its subsidiaries or
affiliates, involves a possible conflict of interest. Circumstances in which a
conflict of interest on the part of Director would or might arise, and which
should be reported immediately by Director to an officer of Radiant, include,
without limitation, the following: (a) ownership of a material interest in,
acting in any capacity for, or accepting directly or indirectly any payments,
services or loans from a supplier, contractor, subcontractor, customer or other
entity with which Radiant does business; (b) misuse of information or facilities
to which Director has access in a manner which will be detrimental to Radiant's
interest; (c) disclosure or other misuse of information of any kind obtained
through the Director’s connection with Radiant; (d) acquiring or trading in,
directly or indirectly, other properties or interests connected with oil and/or
natural gas exploration prospects or projects generated, acquired, or marketed
by Radiant; (e) the appropriation to the Director or the diversion to others,
directly or indirectly, of any opportunity in which it is known or could
reasonably be anticipated that Radiant would be interested unless Radiant is
precluded from or chooses not to pursue such opportunity; and (f) the ownership,
directly or indirectly, of a material interest in an enterprise in direct
competition with Radiant or its dealers and distributors or acting as a
director, officer, partner, consultant, Director or agent of any enterprise
which is in direct competition with Radiant or its dealers or distributors.











--------------------------------------------------------------------------------







4.

Miscellaneous.




4.1

This Agreement is made and entered into as of the Effective Date and the rights
and obligations of the parties hereto shall be binding upon the heirs and legal
representatives of the Director and the successors and assigns of Radiant. This
Agreement may be assigned by Radiant (including assignment by operation of law
to any successor to the business of Radiant by merger, consolidation or other
business combination) without the consent of Director but is personal to the
Director and no rights, duties, and obligations of Director hereunder may be
assigned without the consent of Radiant or its assigns, which may be granted or
withheld in its sole discretion.




4.2

No waiver or non-action with respect to any breach by the other party of any
provision of this Agreement, nor the waiver or non-action with respect to any
breach of the provisions of similar agreements with other Directors shall be
construed to be a waiver of any succeeding breach of such provision, or as a
waiver of the provision itself.




4.3

 Should any portions hereof be held to be invalid or wholly or partially
unenforceable, such holding shall not invalidate or void the remainder of this
Agreement. The portions held to be invalid or unenforceable shall be revised and
reduced in scope so as to be valid and enforceable, or, if such is not possible,
then such portions shall be deemed to have been wholly excluded with the same
force and effect as it if had never been included herein.




4.4

This Agreement supersedes, replaces and merges any and all prior and
contemporaneous understandings, representations, agreements and discussions
relating to the same or similar subject matter as that of this Agreement between
Director and Radiant and constitutes the sole and entire agreement between the
Director and Radiant with respect to the subject matter of this Agreement.




4.5

The laws of the State of Texas, excluding any conflicts of law rule or principle
that might otherwise refer to the substantive law of another jurisdiction, will
govern the interpretation, validity and effect of this Agreement without regard
to the place of execution or the place for performance thereof, and Radiant and
Director agree that the state and federal courts in Harris County, Texas, shall
have personal jurisdiction and venue over Radiant and Director to hear all
disputes arising under this Agreement. This Agreement is to be at least
partially performed in Harris County, Texas.




4.6

All notices and other communications required or permitted hereunder or
necessary or convenient in connection herewith shall be in writing and shall be
deemed to have given when mailed by registered mail or certified mail, return
receipt requested, as follows:




If to Radiant, to:




9700 Richmond Avenue, Suite 124

Houston, Texas 77042

Telephone:

(832) 242-6000

Facsimile:

(713) 917-0493

E-mail:

johnjurasin@jurasinoilgas.com




If to Director, to:




Brian Rodriguez

2202 Bluebonnet Drive

Richardson, Texas 75082

(469) 233-6258







or to such other addresses as either party may designate by notice to the other
party hereto in the manner specified in this section.




4.7

This Agreement may not be changed or terminated orally, and no change,
termination or waiver of this Agreement or of any of the provisions herein
contained shall be binding unless made in writing and signed by both parties,
and in the case of Radiant, by an authorized officer of Radiant. Any change or
changes, from time to time, in Director’s compensation shall not be deemed to
be, a change, termination or waiver of this Agreement or of any of the
provisions herein contained.





Rodriguez – Director’s Agreement

Page 2 of 3




--------------------------------------------------------------------------------







4.

 Termination. In such case that Director is removed from the Board of Radiant
for any reason other than voluntary resignation, Director shall be entitled to
receive the following within 10 calendar days of removal from the Board of
Radiant: 1) any unpaid Monthly Retainer amounts through the 18-month anniversary
date, and 2) the 12-Month Grant.







IN WITNESS WHEREOF, the undersigned have hereby caused this Agreement to be
effective as of the date first written above.




Radiant Oil & Gas, Inc.




By: /s/ John Jurasin

Name:

Title:













/s/ Brian Rodriguez

Brian Rodriguez











Rodriguez – Director’s Agreement

Page 3 of 3


